Warner, Chief Justice.
The defendant was indicted for the offense of an assault with intent to murder, and upon his trial therefor, was found guilty. A motion was made for a new trial on the several grounds therein stated, which was overruled by the court, and the defendant excepted.
The evidence is that the defendant cut Freeman on thé right side of his neck, and left breast, -with a pocket knife; that defendant was mad with him. The court charged the jury, amongst other things, “ that the stabbing being admitted, the law presumes malice, and the presumption becomes conclusive unless it is rebutted by proof. I do not mean to say the defendant must bring witnesses, he may rebut it by the state’s own witnesses.” In view of the evidence in the record, we find no error in the charge of the court. The *44jury were the proper judges, from the evidence before them, with what intent the stabbing was done by the defendant. There was no error in overruling the defendant’s motion for a new trial.
Let the judgment of the court below be affirmed.